Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2015

                                       No. 04-15-00628-CR

                                     Steven Mitchell GARY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2945
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        On September 10, 2015, Steven Mitchell Gary filed a pro se notice of appeal. The notice
of appeal states that Gary was given a personal recognizance bond on February 24, 2014, which
was “subsequently revoked” by the trial judge. The notice states that Gary wishes to appeal the
judge’s decision to revoke his bond. On October 8, 2015, the clerk’s record was filed. It reflects
that there is no judgment in the underlying trial court cause and that this appeal is interlocutory.

        Courts of appeal have jurisdiction of an appeal by a criminal defendant only after a
conviction or when an interlocutory appeal is specifically authorized by statute. See Ragston v.
State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). The Texas Court of Criminal Appeals has held
that “[t]here is no constitutional or statutory authority granting courts of appeals jurisdiction to
hear interlocutory appeals regarding excessive bail or the denial of bail.” Id.; see also Wright v.
State, 969 S.W.2d 588, 589-90 (Tex. App.—Dallas 1998, no pet.) (pretrial order revoking bond
was interlocutory order and not appealable).

       We therefore ORDER appellant to show cause on or before November 10, 2015 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
pending further order of this court.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court